Citation Nr: 1213123	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for bilateral hearing loss.

2.  Entitlement to service connection for left ear hearing loss.   

3.  Entitlement to service connection for right ear hearing loss.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's service connection claim for bilateral hearing loss (requiring the presentation of new and material evidence to reopen it), on the basis that no evidence pertaining to the claim had been received following the June 2007 application to reopen.  

It appears that the RO reopened the claim and adjudicated it on the merits as shown by the Statement of the case issued in April 2008.  Even so, the Board must itself consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171  (1996).  The Board has accordingly characterized the issues as reflected on the title page, inasmuch as new and material evidence has been presented in this case, as explained below.

A service connection claim for tinnitus (possibly requiring the presentation of new and material evidence) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The service connection claim for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied in an unappealed rating decision issued in March 1995.

2.  Evidence added to the file since March 1995 includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss and is not cumulative or redundant of evidence already of record.

3.  Left ear hearing loss was demonstrated and noted on examination for entrance into active duty in September 1972. 

4.  Upon separation examination of August 1994, the Veteran's left hearing acuity was shown to be worse in every frequency tested as compared to the 1972 enlistment audiogram, and the criteria for hearing loss disability by VA standards were met. 

5.  Left ear hearing loss existed prior to service and was aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, pre-existing left ear hearing loss disability was chronically aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's application to reopen his service connection claim for bilateral hearing loss and the related issue of entitlement to service connection for left ear hearing loss, further assistance is unnecessary to aid the Veteran in substantiating the aspects of the claim decided in this decision.

Background

The Veteran served on active duty with the United States Air Force from October 1972 to November 1994 during which time the Veteran's MOS was supply manager.  

In December 1994, the Veteran filed an original service connection claim for bilateral hearing loss.  

The Veteran's service treatment records (STRs) include a September 1972 enlistment examination report.  On audiological evaluation, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
XX
20
LEFT
55
50
50
XX
75

The summary of defects included documentation of known hearing loss of the left ear.  Despite this finding, the Veteran was deemed qualified for service.  

On periodic examination of June 1983, audiological evaluation revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
45
55
50
50
65

When examined in March 1993, audiological evaluation revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
25
LEFT
55
60
55
70
75

A separation/retirement examination was conducted in August 1994.  Audiological evaluation revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
25
LEFT
70
55
60
80
70

Service connection for bilateral hearing loss was denied in a March 1995 rating action.  The RO noted that left ear hearing loss was shown upon service enlistment examination of 1972 and therefore determined that this existed prior to service.  In denying that claim the RO explained the pre-existing condition did not chronically worsen during service.  With respect to the right ear, the RO denied that claim, explaining that the threshold requirements of 38 C.F.R. § 3.385, used for determining whether a hearing disability is shown for VA purposes, had not been met.  The Veteran was notified of that decision in March 1995 and did not appeal it.

The Veteran filed to reopen his claim for bilateral hearing loss in June 2007, but provided no additional evidence in support of the claim.  For this reason, the claim was denied in an administrative decision issued by the RO in September 2007 (on appeal).  

In September 2007, the Veteran underwent a private hearing evaluation which revealed evidence of bilateral hearing loss.  The private audiogram report reflects that the findings were not fully interpreted as the numeric level of hearing deficit in hertz was not specified; however interpreted most favorably to the Veteran, the audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
50
LEFT
45
55
70
80
85

In February 2008, the Veteran underwent a private hearing evaluation which revealed right mild to severe sloping high frequency sensorineural hearing loss, and left asymmetrical moderate to profound mixed but predominantly sensorineural hearing loss at 250 to 8,000 hertz.  The file contains the private audiogram report of February 2008.  The findings were not fully interpreted as the numeric level of hearing deficit in hertz was not specified; however interpreted most favorably to the Veteran, the audiogram findings for pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
30
50
LEFT
50
50
65
75
80

The file contains a February 2008 statement from a private doctor.  The Veteran's long-standing left ear hearing loss starting before service, and noise exposure during service along the flight line, were documented.  It was observed that a recent audiogram had revealed asymmetrical sensorineural hearing loss, worse of the left side.  The doctor indicated that she suspected that the hearing loss was related to noise exposure.  

A VA audio examination was conducted in March 2008.  The report indicates that the claims folder was not available for review.  The history indicated that the Veteran reported having prolonged exposure to loud noise in/near the flight line area during service.  He stated that post-service, he worked in the IT consultant business with no appreciative noise exposure on worksites.  He also denied having any recreational noise exposure.  

On audiological evaluation, pure tone thresholds in decibels were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
40
LEFT
35
40
55
65
75

The average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 16 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 84 percent in the left ear.  Right ear hearing within normal limits from 250 to 3,000 hertz with moderate sensorineural hearing loss from 4,000 to 8,000 hertz was assessed, as was left ear hearing within normal limits from 250 hertz with mild sloping to severe sensorineural hearing loss from 500 to 8,000 hertz.  The examiner would not offer any opinion without the benefit of review of the file, explaining that any such opinion would be purely speculative.  

Later in March 2008 an addendum was added to the report reflecting review of the claims folder.  The examiner summarized STRs/audiological findings dated from 1972 to 1994 and provided an opinion to the effect that based on no significant threshold shifts occurring between the 1972 enlistment audiogram and the March 2008 audiogram, pre-existing hearing loss in the left ear was not permanently aggravated by noise exposure during service.  

The Veteran presented testimony at a travel Board hearing held in September 2010.  He acknowledged that left ear hearing loss existed prior to service, and testified that he believed this condition was permanently aggravated due to service related acoustic trauma.  He also indicated that he sustained essentially no post-service acoustic trauma.  

New and Material Evidence

Historically, service connection for bilateral hearing loss was denied in a March 1995 rating action.  The RO noted that left ear hearing loss was shown upon service enlistment examination of 1972 and therefore determined that this existed prior to service.  In denying that claim the RO explained the pre-existing condition did not chronically worsen during service.  With respect to the right ear, the RO denied that claim, explaining that the threshold requirements of 38 C.F.R. § 3.385, used for determining whether a hearing disability is shown for VA purposes, had not been met.  The Veteran was notified of the denial but did not appeal; the March 1995rating decision is accordingly final in regard to the evidence then of record.  See 38 C.F.R. § 20.302.

Generally, a claim that has been denied may be reopened upon the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992); Meyer v. Brown, 9 Vet. App. 425, 429  (1996); King v. Brown, 5 Vet. App. 19, 21  (1993).

Evidence added to the claim since March 1995 includes a VA examination report of March 2008 showing the existence of right ear hearing loss to a level considered by VA rating criteria to be disabling.  Because evidence of a current disability was one element of service connection that was not previously present, it is material for the purpose of reopening the claim.  Shade, 24 Vet. App. 110.  Accordingly, new and material evidence has been presented with which to reopen the service connection claim for right ear hearing loss.  

Also added to the file was a private audiogram of 2007 which reveals a decrease in left ear hearing acuity as compared to the level shown on both service enlistment in 1972 and upon separation in 1994.  In addition, the record contains a February 2008 private medical assessment to the effect that the Veteran had asymmetrical hearing loss - worse of the left side, and a history of acoustic trauma from working on the flight line in service.  The doctor indicated that she suspected the hearing loss to be related to noise exposure and noted that the evidence of hearing loss correlated to findings made on a older audiogram of 2007.  The Board observes that the aforementioned evidence was not on file at the time of the VA examination conducted in March 2008, at which time the examiner provided a negative opinion with respect to whether the Veteran's pre-existing left ear hearing loss was chronically aggravated in or by service.  

The 2007 and 2008 private evidence identified above now reveals indications of aggravation of a pre-existing left ear hearing loss, which may be attributable to service-related noise exposure.  This evidence is clearly new as it was not previously of record in 1995, and is not duplicative or cumulative of any evidence which was considered in conjunction with the March 1995 rating action.  In addition, particularly when reviewed in conjunction with the service treatment records, the evidence is material to the issues of service-related aggravation.  In this regard, material evidence can consist of new evidence that may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Overall, the additional evidence presented for the record since March 1995, as identified above, raises a reasonable possibility of substantiating the hearing loss claim.  Shade v. Shinseki, 24 Vet. App. 110  (2010); see 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened and the appeal is granted to that extent. 

As will be explained below, the evidence of record is sufficient to address the service connection claim for left ear hearing loss and doing so is non-prejudicial in light of the favorable disposition of that claim.  The service connection claim for right ear hearing loss requires additional evidentiary development and is addressed in the Remand below. 

Service Connection - Left Ear

The Veteran primarily contends that his preexisting left ear hearing loss was aggravated by service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d)

Certain chronic disabilities, such as sensorineural hearing loss (as an organic diseases of the nervous system) or arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159.  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254  (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).  

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271  (1993); Hensley, 5 Vet. App. 155, 163.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48  (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran's 1972 service entrance examination is positive for a notation of left ear hearing loss and includes recorded puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear 55, 50, 50, and 75.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 20 decibels or greater.  Hensley v. Brown, 5 Vet. App. 155  (1993).  This examination clearly shows preexisting left ear hearing loss at the all four of the tested levels, and evidence of left ear hearing loss "disability" for VA disability compensation purposes under 38 C.F.R. § 3.385.  

Because left ear hearing loss was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness regarding his hearing at service entrance.  38 U.S.C.A. § 1111.  The law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service connection based upon aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468  (1995).  In such case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417  (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran has provided competent and credible lay statements to the effect that at intervals throughout his 22 years of military service, he sustained acoustic trauma performing duties in and around the flight line.  The Veteran's 1994 separation examination revealed recorded puretone thresholds at the test frequencies of 500, 1000, 2000, and 3, 000, and 4000 Hertz in the left ear of 70, 55, 60, 80, 90.  Increases of between 5 and 15 hertz were shown in every frequency tested as compared with the audiogram of 1972.  Service treatment records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his hearing disability, but they should also be considered in light of the record as a whole.  

Post service private medical records of 2007 and 2008 continue to reveal a chronic increase in left ear hearing loss since the Veteran's 1972 enlistment audiogram and even in some frequencies, since the audiological findings made in 1994 on separation.  In addition, the contains a February 2008 medical opinion in which a doctor was aware of the Veteran's history of acoustic trauma in service and indicated that she suspected that this was related to noise exposure.  Overall, the clinical evidence and audiological findings reflect permanent worsening of preexisting left ear hearing loss during and as a result of the Veteran's period of active service, with a suggestive link to acoustic trauma sustained on an extended basis therein.  

The Board notes the file contains a VA medical opinion provided in March 2008 to the effect that based on no significant threshold shifts occurring between the 1972 enlistment audiogram and the March 2008 audiogram, pre-existing hearing loss in the left ear was not permanently aggravated by noise exposure during service.  The Board believes that this opinion is based on an inaccurate factual premise; namely, that no significant threshold shifts occurring between the 1972 enlistment audiogram and the March 2008 audiogram.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here the problem does not involve any lay history provided by the Veteran, but instead a mischaracterization of the objective findings.  As shown herein, significant threshold shifts were shown between 1972 and 1994, and even thereafter.  Accordingly, the Board finds that the VA opinion is entitled to far less probative weight than the audiological findings themselves made between from 1972 forward.  

In this case, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's preexisting left ear hearing loss permanently increased in severity during service.  The Veteran's preexisting bilateral hearing loss was noted at service entrance.  Service audiograms reflect a gradual worsening of left ear hearing loss over time and ultimately, reveal chronically worsened left ear hearing acuity in every tested frequency from 500 to 4,000 hertz upon separation audiogram in 1994 in comparison to the 1972 enlistment audiogram.  Subsequent post service audiograms reveal left ear hearing impairment of essentially the same or slightly greater magnitude as was shown on separation, establishing the permanency of the increased impairment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss, based on aggravation in and by service, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

As new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss is granted. 

Service connection left ear hearing loss is granted.


REMAND

Regarding the service connection claim for right ear hearing loss, having reopened this claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  38 U.S.C.A. § 5107(a). 

A brief review of the facts reveals that essentially normal right ear hearing acuity was shown by the September 1972 enlistment examination report, with a slightly elevated reading of 25 decibels made at the 500 hertz frequency.  The August 1994 separation examination report, shows essentially normal right ear hearing acuity with a slightly elevated reading of 25 decibels made at the 4,000 hertz frequency.  In September 2007, the Veteran underwent a private hearing evaluation which revealed evidence of right ear hearing loss meeting the threshold requirements for a hearing disability under 38 C.F.R. § 3.385.  In a February 2008 private medical statement, a doctor indicated that she suspected that the Veteran's hearing loss was related to noise exposure.  Upon VA audio examination conducted in March 2008, the Veteran reported having prolonged exposure to loud noise in/near the flight line area during service.  He stated that post-service, he worked in the IT consultant business with no appreciative noise exposure on worksites.  He also denied having any recreational noise exposure.  The examiner opined that based on the fact that no shift occurred in right ear hearing acuity between enlistment and separation, it was less likely than not that the Veteran's right ear hearing loss was related to noise exposure in service.  

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569  (1993).  

With these considerations in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  Here, it appears that some evidence was not considered or was inaccurately characterized in conjunction with the March 2008 VA examination and opinion provided.  A review of the service treatment records reflects that downward shifts in hearing acuity were shown in two of the four frequencies tested as compared between the 1972 enlistment and 1994 separation audiograms; while mild, the characterization of no such shift occurring as noted by the VA examiner in 2008, was inaccurate.  In addition, the March 2008 VA opinion did not reflect consideration of the Veteran's lay accounts of long-standing noise exposure during his 22 years of service, or of the February 2008 private medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for right ear hearing loss.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA audiological examination to determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the type and duration of noise exposure during the Veteran's 22 years of service should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following question:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his lay statements, and post-service evidence to include consideration of the private medical opinion provide in February 2008, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed right ear hearing loss had its onset during service or during the first post-service year; or is otherwise related to service, to include in-service noise exposure, regardless of whether the onset of right ear hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 occurred after service discharge.  A complete rationale should accompany all opinions expressed.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining noise exposure in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Readjudicate the Veteran's claim of entitlement to service connection for right ear hearing loss.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


